Citation Nr: 0419936	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  02-20 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than January 10, 
1996, for the award of a 10 percent rating for amputation of 
the tip of the left third finger pad.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




REMAND

The veteran had active military service from December 1950 to 
December 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  (Although the RO addressed the appeal 
as arising from a January 2002 denial of entitlement to an 
earlier effective date, the Board finds that the veteran 
filed a notice of disagreement (NOD) in March 1996 with the 
decision that assigned January 10, 1996, as the effective 
date for the award of a 10 percent rating.  See 38 C.F.R. § 
20.201 (1995) (special wording is not required; the NOD only 
needs to be expressed in terms which can be reasonably 
construed as disagreement with a determination and a desire 
for appellate review).)

The veteran has argued, among other things, that he was not 
notified of his appellate rights when service connection was 
awarded and a zero percent rating was assigned in August 
1974.  He claims that he would have filed an appeal of the 
zero percent rating had he been properly advised.  It is 
consequently maintained that the August 1974 decision should 
not be viewed as a prior final decision, and that an 
effective date for the 10 percent rating should be therefore 
assigned from the date service connection was awarded.  In 
this regard, the Board notes that the veteran's claims file 
includes an August 30, 1974 VA Form 21-523, which indicates 
that Form FL 21-81, a fill-in-the-blanks form letter, was 
used to inform the veteran of the denial of his claim for 
monetary benefits.  Form FL 21-81 is no longer in use, but 
the version in use at the time of the September 1974 rating 
decision concluded with:

Any new evidence which you believe would 
justify a different decision should be 
sent to us promptly.  If you have no 
further evidence but believe this 
decision is not correct, you may initiate 
an appeal to the Board of Veterans 
Appeals by filing a notice of 
disagreement at any time within one year 
from the date of this letter.  A notice 
of disagreement is simply a written 
communication which makes clear your 
intention to initiate an appeal and the 
specific part of our decision with which 
you disagree.  It should be sent to this 
office.  In the absence of a timely 
appeal, this decision will become final.

The United States Court of Appeals for Veterans Claims 
(Court) has found that there is a "presumption of regularity" 
under which it is presumed that Government officials have 
properly discharged their official duties.  Clear evidence to 
the contrary is required to rebut the presumption of 
regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(citing United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)).  While Ashley dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  In this case, no clear evidence to 
the contrary has yet been presented with which to rebut the 
presumption of regularity.  

The Board notes that on November 9, 2000, during the pendency 
of the instant appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Among other 
things, the VCAA and implementing regulations require VA to 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

Review of the record discloses that the veteran has not been 
adequately informed of the information and evidence necessary 
to substantiate his claim, and has not been adequately 
advised as to what evidence VA would obtain for him and of 
what information or evidence he was responsible for 
submitting.  See Quartuccio v. Principi , 16 Vet. App. 183 
(2002).  The Board will therefore remand the instant appeal 
in order to ensure that the veteran receives the due process 
to which he is entitled in connection with his case.

Accordingly, the appellant's case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2003).  The veteran should be 
specifically told of the information 
or evidence he should submit, and of 
the information or evidence that VA 
will yet obtain with respect to his 
claim, if any.  38 U.S.C.A. § 
5103(a) (West 2002).  In this 
regard, the veteran should be told 
that it is his responsibility to 
present any information or evidence 
that tends to show that he in fact 
filed a timely NOD with the 1974 
decision, or that the RO did not 
send him notice of the decision with 
his appellate rights.

2.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of any information 
or evidence received.  If the 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should refer to the 
VCAA.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

